MILLIKEN, Judge.
The appellant, John Saylor, was convicted of the statutory offense of removing from the state his automobile, on which there was a mortgage, with the intent to prevent or hinder the enforcement of the lien. The jury fixed his punishment at a year in the state reformatory, and it is asserted on this appeal that the verdict is against the law and the evidence.
There were many mitigating circumstances in the case which were presented to the jury, and which will doubtless be considered when parole of the sentence is sought. The appellant gave a mortgage on his 1949 Chevrolet automobile to secure a $120 debt for tires. He used the car to go to Detroit and Chicago in an effort to obtain work, and on his way home, at Ft. Wayne, Indiana, his car developed such serious motor trouble that he. traded it in for $35 on another car. The appellant testified that he didn’t call the mortgagee from Ft. Wayne because he didn’t have the money to make the call. He declared that his intention at the time of the trade of the automobile was not to prevent or hinder the enforcement of the mortgage, but merely to get home.
' Although the appellant argues that there was not sufficient evidence to take the case to the jury and that he was entitled to a peremptory instruction, we are constrained-to hold that the sale, in the circumstances, was sufficient evidence for the jury to infer the appellant’s intention. Sims v. Commonwealth, Ky., 260 S.W.2d 393; Quillen v. Commonwealth, 275 Ky. 158, 120 S.W.2d 1047.
The judgment is affirmed.